J. Michael Shane, Esq. Olean Town Attorney
You have requested our legal opinion whether a town may enter into a contract with a licensed veterinarian who has a kennel approved by the New York State Department of Health. The contract with the veterinarian would require him to provide a dog pound in the town and, when necessary, to perform canine euthanasia.
Agriculture and Markets Law Article 7 (§§ 106-126) has been rewritten, the new provisions having gone into effect on January 1, 1980. Section 115 requires each town to establish and maintain a pound or shelter for dogs or to contract for those services with another municipality or an incorporated humane society or similar dog protective association or to provide them jointly with another municipality. There is no statutory or explicit authority for a town to enter into an agreement with an individual, whether a licensed veterinarian or not, to provide those services.
In an informal opinion of this office reported in 1974 Op Atty Gen 298, we held that a municipality could rent facilities for a dog pound from a local veterinarian so long as the dog warden (now officially termed a dog control officer) supervises the care of impounded dogs. In spite of the revision of Agriculture and Markets Law Article 7, it is our belief that the former informal opinion still correctly states the law.
Agriculture and Markets Law § 115 requires a town to provide a dog pound or shelter but there is no reason why this cannot be done through rental of adequate facilities operated under the supervision of the town dog control officer.
In our opinion there is no reason why a licensed veterinarian cannot be appointed as dog control officer of the town and perform the duties of the position in facilities rented from the veterinarian.